Citation Nr: 9901009	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-01 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, after reopening the veterans claim, 
denied service connection for an acquired psychiatric 
disorder on the merits.  The veteran, who had active service 
from September 1955 to March 1957, appealed that decision to 
the Board, and the case was forwarded to the Board for 
appellate review.

A Board decision in July 1958 denied the veterans claim for 
service connection for a neuropsychiatric disorder.  After 
several subsequent applications to reopen the claim, the 
Board, in a July 1994 decision, found that the veteran had 
failed to  submit new and material evidence to reopen his 
claim for service connection for an acquired psychiatric 
disorder.  The Board concurs with the ROs August 1997 
decision finding that the some of the additional evidence 
submitted subsequent to the Boards July 1994 decision, 
including recent medical opinions relating the veterans 
psychiatric disorder to inservice trauma (see decision below) 
is new and material evidence" because it was it is evidence 
that was not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant of prior evidence and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  
Hence, the Board will proceed with a de novo appellate 
decision.


FINDINGS OF FACT

The medical evidence of record supports a finding that the 
veteran sustained a brain injury during service, and that 
this injury, as well as the shock of the accident itself, 
caused the veterans currently diagnosed psychiatric 
disorder.   


CONCLUSION OF LAW

The veterans acquired psychiatric disorder was incurred 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed psychiatric 
disorder was acquired as a result of an in-service auto 
accident and the resulting head injury.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946), develops a chronic 
condition, such as a psychosis, to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Initially, the Board finds that the veteran's claim of 
service connection for an acquired psychiatric disorder is 
well grounded, meaning it is plausible.  The relevant 
evidence has been properly developed, and there is no further 
VA duty to assist the veteran with this claim.  38 U.S.C.A. § 
5107(a) (West 1991). 

The service medical records (SMRs) include an enlistment 
examination that is devoid of any indication that the veteran 
exhibited any psychiatric disorder prior to, or at the time 
of, enlistment.  The SMRs do show that the veteran sustained 
a brain injury in an October 1956 auto accident during 
service , variously diagnosed or referred to as a subdural 
hematoma, brain concussion, or moderate brain concussion.  
The SMRs further show that the veteran was diagnosed with 
emotional instability reaction, chronic, severe, in March 
1957, and that he was discharged from the service on the 
basis of a March 1957 Board of Medical Survey opinion stating 
that the veteran suffered from a long-standing character 
disorder characterized by an emotionally unstable personality 
which renders him unsuitable for further military duty.  

A November 1957 VA consultation report found there was no 
evidence of organic neurologic disease, while a December 1957 
VA hospital discharge summary confirmed the veterans 
diagnosis as an emotionally unstable personality, chronic, 
severe. 

A July 1992 VA examination report opined that 

[t]here was an interval following his head injury 
which probably represents a combined organic 
psychosis and personality disorder with explosive 
characteristics that explains his multiple 
hospitalizations during that time to evaluate his 
disability, possibly, and particularly his 
propensity for violence and impulsive behavior.  
There, however, is no evidence that this has 
persisted to the present and there is certainly no 
evidence that he currently has any kind of organic 
brain disorder in terms of dementia or residuals of 
significant proportions from his head injuries 
sustained in the 1956 auto accident.  

The diagnoses were organic mental disorder, not otherwise 
stated (mixed psychosis, explosive type) by past history that 
is resolved; adjustment disorder with anxiety and depression 
(mild); personality disorder, antisocial type; head injury by 
past history, and a global assessment of functioning score 
(GAF) of 80.

An April 1995 Social Security Administration Administrative 
Law Judge decision adjudicated that the veteran was disabled, 
due in part to an organic brain syndrome secondary to old 
trauma.

In March 1996 the veteran was seen by a VA psychiatric clinic 
regarding complaints of suicidal ideation.

A May 1997 report from a private physician, Roger Berlin, 
M.D., indicated that Dr. Berlin thoroughly reviewed the 
veterans entire medical record, including the March 1957 
Board of Medical Survey Report.  Dr. Berlins analysis of the 
veterans psychiatric disorder in relation to veterans 
medical history states that the veteran was suffering from 
post-traumatic stress reaction to his in-service accident, 
head injury, surgery, and loss of his friend with, with 
unresolved grief, and organic brain damage with residual 
deficiencies in judgment, emotional stability, and impulse 
control.  Dr. Berlin further opined that 

[u]nderlying these diagnoses was a major depression 
owing to the loss of a cherished career through an 
administrative discharge, the emotional pain 
compounded by a lack of understanding on the part 
of his doctor, no guidance to him or to his parents 
with respect to his seeking immediate government 
supported therapy as a discharged veteran with in 
line of duty incurred illnesses. 

The diagnoses included personality change owing to subdural 
hematoma with closed head injury, resulting in organic brain 
damage, and manifested by a combination of subtypes (labile, 
disinhibited, aggressive) flowing directly from a motor 
vehicle accident that occurred in October 1956; post-
traumatic stress disorder (the psychic reaction to the 
accident); major depressive disorder (as a result of the 
death of the driver in the accident, the loss of cherished 
career, and pattern of loss of relationships, incarcerations, 
and his inability to be gainfully employed, all flowing from 
the head injury); severe stressors, including the in-service 
auto accident and resultant head injury, and his 
administrative discharge from service for a character 
disorder, severely affecting his self-esteem and inducing a 
sense of helplessness in the midst of seeming injustice and 
unfairness; and a GAF of 40, with major impairments in 
concentration, thinking, affect, impulse control, and 
judgment with resultant impairments in work, marriage, and 
social adjustments.  

A June 1997 VA examination of the veterans mental status 
included an assessment of bipolar disorder, not otherwise 
specified (past history of substance abuse); psychological 
and environmental stressors being a dysfunctional family and 
anger at his wife; and a current GAF of 60.    
An April 1998 VA medical record, prepared by a VA physician, 
stated that the veteran had psychological effects from a 
subdural hematoma incurred while in service.  The VA 
physician further added that I agree with the diagnosis of 
Dr. Berlin and I feel he should be put in for SC pension.

A later April 1998 VA medical record prepared by a different 
VA physician stated that he had met with the veteran and 
reviewed the previous April 1998 VA medical record and Dr. 
Berlins May 1997 report.  The VA physician went on to state 
that he was in agreement with Dr. Berlin and the other VA 
physician that the veterans clinical history is consistent 
with an organic brain syndrome associated with a subdural 
hematoma that occurred in 1956 in the line of his duty with 
the Navy.  He further concurred that the veteran had an 
organic brain syndrome, bipolar disorder, and post-traumatic 
stress disorder.

The Board has reviewed the entire record and concludes that 
the evidence is at least in relative equipoise on the 
question of whether the veterans ongoing history of a 
psychiatric disorder, variously diagnosed, had its onset as a 
result of an in-service auto accident and resultant head 
injury.  While the evidence dated more proximate to service 
does not show the contended medical nexus and a July 1992 VA 
psychiatrist provided an unfavorable opinion, there are now 
both private and VA opinions from psychiatrist that support 
the veterans claim that there is an etiological relationship 
between his currently diagnosed psychiatric disorder and 
service, including a head injury incurred while on active 
duty.  Applying the benefit-of- the-doubt doctrine (38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), service connection for an acquired psychiatric 
disorder is warranted.








ORDER

Service connection for an acquired psychiatric disorder is 
warranted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
